Order entered February 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00014-CR

                JUSTIN LATODD CASSELBERRY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 196th District Court
                             Hunt County, Texas
                       Trial Court Cause No. 33754CR

                                     ORDER

      The reporter’s record was filed on February 8, 2022. Court reporter Judith

Snyder then notified the Clerk that the volume 4 of that reporter’s record was filed

in error. We confirmed that volume 4 of the February 8th reporter’s record relates

to a different defendant.

      On February 10, 2022, Ms. Snyder filed a corrected volume 4 which is the

reporter’s record of Mr. Casselberry’s December 2, 2021 pretrial hearing. In light

of this, we STRIKE volume 4 of the February 8, 2022 reporter’s record.
      The appellate record appears complete, and appellant’s brief is due March

11, 2022.



                                          /s/   BILL PEDERSEN, III
                                                JUSTICE